Citation Nr: 0213420	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-18 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and daughter


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.  This appeal arises from an October 1998 rating 
decision of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  In an August 1986 rating decision, the RO denied service 
connection for a psychiatric disorder, to include post-
traumatic stress disorder; the veteran was provided notice of 
the denial but he did not appeal.

3.  The evidence added to the record since August 1986 
containing verification of the veteran's alleged inservice 
stressor is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The veteran currently has a psychiatric disorder, 
variously diagnosed as schizophrenia and anxiety disorder, 
which has been medically attributed to an inservice event.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's August 1986 denial of 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder, is new and material and the 
veteran's claim for service connection for that benefit is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

2.  A chronic psychiatric disorder, variously diagnosed as 
schizophrenia and anxiety disorder, was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the July 2000 
statement of the case (SOC) of the laws and regulations 
governing his claim.  This was sufficient for notification of 
the information and evidence necessary to substantiate the 
claim, and the veteran has been adequately informed as to the 
type of evidence that would help substantiate his claim.  The 
RO has obtained verification of the veteran's claimed 
inservice stressor.  The veteran was scheduled for a VA 
psychiatric examination in February 2002, however he did not 
report.  In March 2002, the RO sent the veteran a letter 
outlining the type of evidence that would support his claim.  
He was also informed that he did not report for the scheduled 
examination, and given an opportunity to request assistance 
if necessary.  The veteran did not respond. 

The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the basis 
for the denial of this claim.  Absent the identity of 
additional records to obtain, VA was not obligated to inform 
the veteran who would obtain them.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, particularly the grant of service connection below, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

New and Material Evidence

An August 1986 rating decision denied service connection for 
a psychiatric disorder, to include post-traumatic stress 
disorder.  One basis for the denial was that no stressor had 
been confirmed.  Following notification of the RO's decision, 
the veteran did not file a timely appeal, and the August 1986 
decision became final.  38 U.S.C. § 4005 (1982); 38 C.F.R. 
§ 19.192 (1986); currently 38 U.S.C.A. § 7105 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).

In order to reopen the claim, new and material evidence must 
be submitted.  The Board acknowledges that the regulation 
regarding new and material evidence was recently amended.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  This amendment to 38 C.F.R. 
§ 3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  The veteran's 
request to reopen his claim was filed prior to August 29, 
2001.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

As noted above, a basis for the August 1986 rating decision 
was that no stressor had been confirmed.  The Board notes 
that eligibility for a PTSD service connection award 
requires, in pertinent part, credible supporting evidence 
that the claimed inservice stressor actually occurred.  38 
C.F.R. § 3.304(f) (2001). 

At the time of the August 1986 rating decision, the record 
contained various diagnoses of a psychiatric disorder, 
including post-traumatic stress disorder, however there was 
no confirmation of an inservice stressor. 

Based upon this evidence, the RO determined in its August 
1986 decision that service connection for post-traumatic 
stress disorder was not merited.  As noted above, that 
determination became final.  In order to reopen the claim, 
the veteran would have to submit new and material evidence.

Such evidence would have to tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for the previous denial.  Evans, supra.  Thus, in this case, 
to be new and material the evidence would need to be 
probative of the question of whether a stressor was present 
during the veteran's period of service. 

The evidence received since August 1986 includes a December 
2001 report from the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  That report confirmed that the 
veteran shot and killed a fellow soldier in Vietnam in 
September 1970 and that an Army investigation had concluded 
that the shooting was accidental.  

Since the USASCRUR report serves to corroborate the veteran's 
claimed stressor, it bears directly and substantially upon a 
specific matter under consideration, and it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (2001).  Accordingly, 
the veteran's claim for service connection for a psychiatric 
disorder, to include post-traumatic stress disorder, is 
reopened.

Service Connection

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the RO addressed the 
merits in its October 1998 rating decision, bypassing the 
preliminary matter of whether new and material evidence had 
been submitted.  Since the RO has already addressed the issue 
of basic entitlement to service connection and provided the 
veteran with the pertinent laws and regulations in its 
statement of the case, the Board finds that the veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, the Board notes that the RO has characterized 
the current claim as entitlement to service connection for 
post-traumatic stress disorder.  However, the Board has 
interpreted the veteran's arguments as an attempt to obtain 
service connection for a psychiatric disorder, however 
diagnosed.  This has in fact been his intention dating back 
to his initial post-service claim for service connection in 
1971. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303(a) (2001). 

Service connection for a psychosis may be established if it 
is shown to be present in service or manifest to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2001).

The Board notes that eligibility for a PTSD service 
connection award requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001) (as 
amended, 64 Fed. Reg. 32808, June 18, 1999).  As amended, 
section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b) (West 1991).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court. In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard - would 
a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror. Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone." Cohen, 10 Vet. App. 128, 140- 41 
(1997).

The interpretation that the revised version of 38 C.F.R. § 
3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.  

As noted above, a December 2001 report from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
confirmed the veteran's claim that he accidentally shot and 
killed a fellow soldier in Vietnam in September 1970.  

The service medical records show no treatment or complaints 
of a psychiatric nature.  In October 1971, a VA examination 
diagnosed anxiety reaction, with psychophysiologic responses 
and depressive features.  

On a May 1973 VA psychiatric examination, the veteran 
reported that he heard voices, including that of the fellow 
soldier he killed.  He described outbursts of rage with 
destructive and aggressive ideas, crying spells, insomnia.  
The diagnosis was paranoid schizophrenia.

A June 1976 private psychiatric evaluation by J.M.R., M.D., 
described the veteran hearing voices, and experiencing 
frequent nightmares.  The veteran exhibited persecutory 
delusions as well as visual and auditory hallucinations.  The 
impression was schizophrenia, acute undifferentiated type.

A June 1984 VA hospitalization resulted in a diagnosis of 
chronic schizophrenia.  

An August 1985 private psychiatric examination by J.M.R., 
M.D., found the veteran suffering from persecutory delusions, 
and visual and auditory hallucinations usually involving war 
scenes or the accidental shooting incident.  The diagnoses 
were schizophrenia, chronic undifferentiated type, and post-
traumatic stress disorder, chronic.  Dr. R. stated that the 
veteran had:

...a severe thinking disorder precipitated 
by the traumatic experiences experienced 
while in Vietnam.  The experience that 
apparently has caused him his post-
traumatic stress disorder was the one 
related to his accidental shooting to 
death of a friend while in Vietnam.  The 
patient has recurrent flashbacks of the 
accident and it is frequently present in 
his mind like an obsession.

A VA hospitalization in November and December 1985 resulted 
in diagnoses of schizophrenia, chronic undifferentiated type, 
with acute exacerbation, and post-traumatic stress syndrome, 
chronic.

A VA psychological evaluation in February 1986 found 
schizophrenic disorder, with strong paranoid components.  

A board of three VA psychiatrists reviewed the record and 
interviewed the veteran in May 1986.  The veteran talked 
about the shooting incident without any alteration of his 
affect.  He expressed some delusional material, but there was 
no evidence of auditory hallucinations at the time of the 
interview.  The veteran was fully oriented and his memory was 
grossly preserved.  The diagnosis was schizophrenia, chronic, 
undifferentiated type.  The board of three did not consider 
the veteran to have post-traumatic stress disorder; they 
stated that there was "no evidence to meet the criteria for 
such diagnosis."  

An April 1987 VA hospitalization report noted acute 
schizophrenia, undifferentiated type- chronic in acute 
exacerbation.  

In April 1989, the veteran underwent a fee basis examination 
by J.M.R., M.D., the psychiatrist who conducted the June 1976 
and August 1985 examinations.  Dr. R. again diagnosed 
schizophrenia, chronic undifferentiated type, and post-
traumatic stress disorder, chronic.   

A private psychiatric evaluation was conducted by N.M.K., 
M.D., in June 1998.  The veteran reported auditory and visual 
hallucinations.  The content of his thought was related to 
his war experiences.  He had obsessive thoughts about the 
shooting incident.  The diagnosis was post-traumatic stress 
disorder.  Dr. K. stated that:

This patient suffered stressful and 
traumatic events during his participation 
in the war....The accidental killing of his 
friend in itself is the cause of the 
post-traumatic stress disorder.  This 
patient was subjected to experiences 
beyond the range of normal human 
experiences....His impairment is due to his 
condition of post-traumatic stress 
disorder....

The most recent VA psychiatric examination of the veteran was 
conducted in September 1998.  The examiner reviewed the 
claims folder, including the previous hospitalization, 
examination, and treatment reports, and interviewed the 
veteran.  The veteran reported that he has had problems since 
service because he was made a "paid assassin."  He had 
suicidal ideas.  The veteran stated that he believed Interpol 
was following him because he "knows what happened in 
Vietnam."  He heard voices in his brain calling his name.  
On examination, the veteran appeared oversedated.  He was 
alert and fully oriented.  His mood was slightly depressed, 
and he was not hallucinating.  The diagnoses were 
schizophrenia, chronic, undifferentiated type with paranoid 
features, and borderline and dependent personality features.  
The examiner stated that based on the veteran's records and 
multiple detailed examinations, he did not meet the criteria 
for post-traumatic stress disorder.

Summarizing, the only diagnoses of post-traumatic stress 
disorder in the record are on the December 1985 VA 
hospitalization, the 1985 and 1989 reports from Dr. R., and 
Dr. K.'s June 1998 report.

In contrast, the diagnoses of schizophrenia or other 
psychiatric disability besides post-traumatic stress 
disorder, include the May 1973 VA examination, Dr. R.'s June 
1976 examination report, the June 1984 hospitalization, and 
the April 1987 VA hospitalization. 

Most significantly, a full review of the record and a 
thorough interview of the veteran by a panel of three VA 
psychiatrists in February 1986, as well as the VA 
psychological evaluation in February 1986, and the most 
recent VA examination report in September 1998, all concluded 
that the veteran did not meet the criteria for a diagnosis of 
post-traumatic stress disorder.  Importantly, these 
determinations included consideration of the veteran's 
confirmed stressor.

The veteran was diagnosed with anxiety reaction in October 
1971, approximately two months after his separation from 
service.  In May 1973, a VA examiner first described paranoid 
schizophrenia.  The veteran reported hearing the voice of the 
soldier he accidentally killed in Vietnam.  Tracing the 
veteran's treatment and examinations since that time, the 
shooting incident in service has consistently been cited as 
the causative event resulting in his ongoing psychiatric 
symptomatology, generally diagnosed as schizophrenia.  As 
noted above, the veteran's version of the shooting incident 
has now been fully corroborated.  Since the veteran has had 
chronic psychiatric symptoms that have been attributed to an 
inservice event since shortly after his separation from 
service, and since his complaints and diagnoses have been 
generally consistent since 1971, the Board finds that he is 
entitled to service connection for a psychiatric disorder, 
variously diagnosed as schizophrenia and anxiety disorder.  


ORDER

Service connection for a psychiatric disorder, variously 
diagnosed as schizophrenia and anxiety disorder, is granted.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

